Citation Nr: 0411433	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  99-23 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for ulcer disease.

4.  Entitlement to service connection for 
diverticulosis/cholelithiasis (claimed as gallbladder 
condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1952.  His DD-214 shows that he was awarded the 
Korean Service Medal; records submitted by him in 1999 
indicate that he was awarded the Purple Heart and Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating determination of 
the Albuquerque, New Mexico Department of Veterans Affairs 
(VA) Regional Office (RO).

An RO hearing was conducted in January 2000, and a hearing 
before the undersigned traveling member of the Board of 
Veterans' Appeals (Board) was held at the RO in September 
2002.

The appeals concerning service connection for ulcer disease 
and diverticulosis/cholelithiasis are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the appellant if further action is 
required on the appellant's part.  


FINDINGS OF FACT

1.  The veteran does not have post-traumatic stress disorder.

2.  The veteran's kidney stones are not related to service.




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred or 
aggravated in wartime service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003). 

2.  Kidney stones were not incurred or aggravated in wartime 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the January 2002 VCAA letter to him.  
That letter advised him of VA's duty to notify him about his 
claim, of VA's duty to assist him in obtaining evidence for 
his claim, what the evidence must show to establish 
entitlement, what additional information or evidence was 
still needed from him, what he could do to help with his 
claim, when and where to send information or evidence, and 
what to do if he had questions or needed assistance.  VA 
advised him that it would try to help him obtain medical 
records, employment records, and records from other Federal 
agencies.  It advised him that he had to give VA enough 
information about those records so that VA could request them 
on his behalf, and that it was still his responsibility to 
make sure these records are received by VA.  Regarding 
information or evidence which was still needed from him, he 
was told to provide VA with information it could use to 
obtain evidence on his behalf, and to tell VA about the 
information or evidence he wanted VA to attempt to obtain for 
him.  He was told to submit the information describing 
additional evidence, or the additional evidence itself, to VA 
by late March 2002, and that it would decide his claim based 
only on the evidence it had received and any VA examinations 
or medical opinions.  He was advised that if the information 
or evidence was received within one year from the date of the 
letter, and VA decided that he was entitled to benefits, VA 
might be able to pay him from the date it received his claim, 
and that if the evidence was not received within one year of 
the date of the letter and VA decided that he is entitled to 
benefits, VA could only pay him from the date VA receives the 
evidence.  These advisements are in compliance with current 
statutes.  See Veterans Benefits Act of 2003, P.L. 108- 183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §  ____) (permits VA to adjudicate a claim within 
a year of receipt).  The Board concludes that the discussions 
in the correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, and, therefore, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 421-422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to an appellant.  Pelegrini, at 422.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise, it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C.A. § 7261(b)(2); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C.A. § 5103(a) from the general statutory command 
set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial 
error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, at 
421-422.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was reviewed and a Supplemental 
Statement of the Case (SSOC) was provided to the veteran.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports, and private treatment records and 
reports have been obtained.  Reasonable attempts were made to 
obtain identified relevant evidence. 

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Other procedural matters

VA outpatient treatment records from 2000 to 2003 were 
received at the Board in 2003.  The RO has not had an 
opportunity to review these records nor has the veteran 
waived RO consideration of the records.  See § 38 CFR 20.1304 
(2000); proposed regulation § 38 CFR 20.1304 (68 Fed. Reg. 
69066 (December 11, 2004)); Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, as to the issues decided in this decision, 
the records are largely cumulative and provide no additional 
relevant information not already considered by the RO.  The 
only references to post-traumatic stress disorder are a 
notation of "probably PTSD" in an assessment list in April 
2001 and an assessment of "rule out PTSD" at a post-
traumatic stress disorder group note on one occasion in 
November 2001.  Neither record reflected psychiatric 
complaints or findings forming a basis for post-traumatic 
stress disorder nor was there any diagnosis of the disorder.  
With regard to kidney stones, reference was made to a history 
of kidney stones in the past in an October 2002 record and a 
report of an April 2003 CT scan of the abdomen showed no 
kidney stones.  These records do not provide additional 
pertinent information that must be considered by the RO, and, 
with regard to post-traumatic stress disorder, the records 
were available for review by the expert in January 2004 and a 
copy of the expert's opinion was provided the veteran's 
representative and ultimately the veteran.  The Board 
concludes that remand to the RO for an SSOC based on the 
additional evidence received in 2003 is unnecessary.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

Renal calculi will be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from a period of service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Post-traumatic stress disorder 

Service medical records do not report treatment for or 
diagnosis of psychiatric problems.  On service discharge 
examination in September 1952, no positive history or 
complaints were reported and the psychiatric evaluation was 
normal.

A September 1999 VA post-traumatic stress disorder 
examination report from a VA staff psychiatrist shows that 
the veteran's claims folder was reviewed.  History was 
considered.  According to the veteran's medical record from 
the examining facility, he had attended the post-traumatic 
stress disorder group a number of times and was said to have 
only a few of the symptoms consistent with post-traumatic 
stress disorder.  Prior to the beginning of 1999, there had 
been no treatment of any kind.  The veteran stated that he 
occasionally woke up at night with a severe nightmare.  He 
denied increased autoreflex or hypervigilance now.  He 
watched war movies and listened to other veteran's stories 
although they brought back memories of his experiences.  He 
denied problems with anger.  He had good relationships with 
all his children and had a number of veteran friends.  On 
mental status examination, his mood was euthymic and his 
concentration was grossly intact during the examination.  The 
diagnosis was anxiety disorder, not otherwise specified.  

A February 2000 private psychiatric evaluation report from 
Charles S. Price, M.D. states that the veteran had 
persistently experienced nightmares, intrusive recollections 
and dreams of severely traumatic events in service.  He 
experienced insomnia after the war which had not completely 
resolved.  Dr. Price stated that the veteran had had a long 
standing problem with hypervigilance which had now settled 
down into more of a routine.  He stated that the veteran 
continued to be easily startled and had a pistol within reach 
of his bed.  He stated that the veteran had adapted to a 
career that allowed him to avoid many of the stressors that 
precipitated his distressing flashbacks, dreams, nightmares 
and memories, opting for a rather isolative, nonemotionally 
laden life of accounting.  He stated that the veteran carried 
a clear diagnosis of post-traumatic stress disorder incurred 
in the Korean Conflict.  No mental status examination, claims 
folder review, or medical evidence review is shown.  

An April 2000 VA post-traumatic stress disorder examination 
report notes that the psychiatrist reviewed the veteran's 
medical record and his claims folder and interviewed the 
veteran for approximately one hour.  The veteran was noted to 
have nightmares that would wake him up but which were rather 
infrequent.  He seldom had intrusive thoughts about the war 
and described no particular situation or activity that he 
avoided.  He was involved in veterans organizations, had a 
few friends and was actively involved with his children and 
grandchildren.  The psychiatrist reported that the veteran 
did not describe any difficulty concentrating or exaggerated 
startle response.  The veteran reported that sometimes he 
would become irritated but that he did not lose control.  
Objectively, his mood was euthymic.  The diagnosis was no 
diagnosis.  In the psychiatrist's opinion, the veteran did 
not meet the criteria for post-traumatic stress disorder as 
intrusive thoughts were very infrequent as were nightmares 
and general post-traumatic stress disorder symptoms were 
almost absent.

A VHA expert medical opinion was obtained in January 2004.  
The VHA psychiatrist reviewed the veteran's claims folder, 
indicated that he understood that his task was to render an 
opinion as to whether the veteran qualifies for a DSM-IV 
diagnosis of post-traumatic stress disorder, found that the 
veteran did not qualify for a DSM-IV diagnosis of 
post-traumatic stress disorder, and explained why.  He 
indicated that symptoms of hyperarousal were intermittent, 
but were not persistent or disabling.  Further, the 
disturbance did not cause clinically significant distress or 
impairment in social, occupational or other important areas 
of functioning.  He stated that the veteran had occasional 
nightmares and some hyperarousal on occasion which were 
triggered by his combat experience but that none of these 
were disabling.  

The Board concedes that the veteran had combat experience and 
that he was exposed to stressors.  However, the preponderance 
of the evidence shows that the veteran does not meet the 
criteria for the diagnosis of post-traumatic stress disorder.  
The VHA psychiatrist specifically found that he did not meet 
2 of the diagnostic criteria.  

One of the criteria which is necessary for a diagnosis of 
post-traumatic stress disorder is 

D. Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or 
more) of the following:  
	(1) difficulty falling or staying asleep
	(2) irritability or outbursts of anger
	(3) difficulty concentrating
	(4) hypervigilance
	(5) exaggerated startle response

DMS-IV, 309.81 Posttraumatic Stress Disorder

The evidence does not show persistent symptoms of increased 
arousal as indicated by difficulty falling or staying asleep.  
The veteran stated that he occasionally woke up at night with 
a severe nightmare on VA examination in September 1999.  On 
private evaluation in February 2000, the veteran reported 
some insomnia after the war which had not completely 
resolved.  He was noted to have nightmares which were rather 
infrequent on VA examination in April 2000.

The evidence does not show persistent symptoms of increased 
arousal as indicated by irritability or outbursts of anger.  
The veteran denied problems with anger on VA examination in 
September 1999.  He indicated that he sometimes got irritated 
but did not lose control on VA examination in April 2000.  
His mood was euthymic at the time of each examination.

The evidence does not show persistent symptoms of increased 
arousal as indicated by difficulty concentrating.  
Concentration was grossly intact on VA examination in 
September 1999.  Dr. Price did not indicate in February 2000 
that the veteran had difficulty concentrating.  The examiner 
indicated that the veteran did not describe any difficulty 
concentrating on VA examination in April 2000.  

The evidence does not show persistent symptoms of increased 
arousal as indicated by hypervigilance.  On VA examination in 
September 1999, the veteran denied hypervigilance now.  Dr. 
Price in February 2000 indicated that he had had a problem 
with hypervigilance which had settled down into more of a 
routine.  

The evidence does not show persistent symptoms of increased 
arousal as indicated by exaggerated startle response.  The 
veteran denied increased autoreflex on VA examination in 
September 1999.  Dr. Price stated that the veteran continued 
to be easily startled in February 2000.  Dr. Price did not 
cite any specific details.  The VA examiner in April 2000 
stated that the veteran did not describe any exaggerated 
startle response on VA examination in April 2000.  

Finally, the VHA expert in January 2004 specifically found 
the veteran did not show persistent symptoms of increased 
arousal in his January 2004 review.  He also found that he 
did not meet the criterion that the disturbance cause 
clinically significant distress or impairment in social, 
occupational or other important areas of functioning.  In 
weighing the probative value of the various examinations, the 
Board finds that the conclusions of the VA examiners in 1999 
and 2000 and the expert opinion by the VA psychiatrist in 
2004 that the veteran does not have post-traumatic stress 
disorder have far more probative value than the opinion 
submitted by Dr. Price.  The VA examiners reviewed the claims 
folder and medical evidence in it, and the examiners in 1999 
and 2000 accorded the veteran thorough mental status 
examination.  The opinion in 2004 was provided by the Chief 
of the Mental Health Service at a VA Medical Center who is 
also a professor of psychiatry after review of all evidence 
of record, including Dr. Price's statement.  

Since the far greater weight of the evidence shows that the 
veteran does not meet the criteria for a post-traumatic 
stress disorder diagnosis under the requirements of DSM-IV, 
the Board can not grant service connection for post-traumatic 
stress disorder.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Kidney stones

Service medical records do not show kidney disease.  On 
service discharge examination in September 1952, the 
veteran's genitourinary system was normal and urinalysis was 
microscopically negative.  

A January 1975 private medical record reveals a visit for 
follow up on a kidney infection which had been treated with 
ampicillin for 5 days.  There had been no previous infection.  
An intravenous pyelogram was negative.  Later that month, it 
was stated that the veteran had had a urinary tract infection 
over Christmas and had been given ampicillin which relieved 
the bladder symptoms.  He now felt okay except for some 
distress just below the right rib margin both anteriorly and 
posteriorly.  He had never had it before.  It was reported 
that this was his first episode of urinary tract infection.  
An intravenous pyelogram showed no stones, good function with 
normal renal architecture and no postvoid residual.  

A September 1979 private medical record reports a complaint 
of change in bowel movements for 4 months.  Genitourinary 
evaluation was negative.

A September 1994 private intravenous pyelogram revealed a 
distal left ureteral obstruction secondary to a calcified 
stone.  There was a partial obstruction creating mild to 
moderate hydronephrosis.

The veteran has not alleged that kidney disease was incurred 
in combat.  Accordingly, the provisions of 
38 U.S.C.A. § 1154(b) are not for application.

The evidence shows that the veteran's kidney disease is not 
related to service.  None was shown in service or within a 
year of service.  It was first manifest many years after 
service and no competent evidence indicates that it is 
related to service.  The fact that the veteran's 
genitourinary system was normal on service discharge 
examination in September 1952, and the fact that kidney 
disease was not shown until years later, with no probative 
evidence relating it to service, indicates that it is 
unrelated to service.  The veteran's indication in January 
1975 that that was his first kidney infection is probative 
evidence that kidney disease had not occurred prior to then.

The only opinions that kidney stones are related to service 
are from the veteran.  He argued in July 1999 and in his 
hearing testimony that they were caused by food, food 
contamination, lack of nutritional food, fluctuation in his 
weight, inability to stay clean, use of insecticides, and 
extreme violence in service.  Since he is a layperson, his 
opinions on causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  

Entitlement to service connection for kidney stones is 
denied.


REMAND

A December 1951 service hospital report shows treatment for 
gastroenteritis.  Artifacts from old ulcer disease were 
suspected in an October 1959 upper gastrointestinal series 
report.  There is no recent medical evidence indicating 
whether the veteran has ulcer disease or gastritis.  
Additionally, the only medical opinion of record concerning 
it and service is from a VA psychiatrist in January 2004.  
Furthermore, the veteran contends that his 
diverticulosis/cholelithiasis are related to service.  
Diverticulosis and cholelithiasis were found by private 
health care providers in 1979.  Under these circumstances, a 
VA gastroenterology examination is being ordered to render an 
opinion with reasons as to what gastrointestinal diseases the 
veteran has and whether they are related to service.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  A VA gastroenterology examination 
should be conducted.  The examiner 
should examine the veteran, review the 
claims folder, and render opinions with 
reasons as to what gastrointestinal 
disabilities the veteran has currently, 
and, for each one, whether it had its 
onset in service or is otherwise related 
to service.  The claims folder should be 
made available to the examiner.

2.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



